ORDER DENYING APPEAL
PER CURIAM.
This case comes before the full Ho-Chunk Nation Supreme Court on April 14. *4112012 on the Appellant’s Petition for Permission to Appeal, filed on April 10, 2012 of the Trial Court’s Order (Determination on Remand) in CV 10-47. This matter is before the Court to determine if the request for an interlocutory appeal should be granted. In this instance, the Appellant has not provided a satisfactory basis for this Court to accept an interlocutory appeal. The Trial Court is following the Supreme Court Decision and any issues stemming from that will be appealable as a final appeal.
For these reasons, this Court hereby ORDERS:
1. That the Appellant’s Petition for Permission to Appeal is denied.
IT IS SO ORDERED. EGI HES-KEKJET.